Citation Nr: 1030239	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for 
the residuals of a left shoulder (minor) separation.  

2.  Entitlement to a disability rating higher than 40 percent for 
the residuals of a thoracic spine fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from May 1980 to May 
1984.  He also had National Guard service.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that decision, the RO continued the ratings for the 
service-connected disabilities of the residuals of a left 
shoulder (minor) separation (20 percent disabling) and the 
residuals of a thoracic spine fracture (20 percent disabling).  

In a March 2010 RO decision, the Veteran's left shoulder rating 
was increased to 30 percent disabling, effective February 4, 
2010.  Also in that decision, the RO increased the Veteran's 
spine disability to 40 percent disabling, effective March 18, 
2009.  

It is worth mentioning that a claim for a total disability rating 
for individual unemployability (TDIU) is not before the Board at 
this time.  A TDIU claim was denied by the RO in December 2004.  
In a notice of disagreement submitted in  January 2005, the 
Veteran stated he did not intend to file for a claim for a TDIU 
at that time.  In his March 2006 substantive appeal, he wrote, 
"Pains and aches in my shoulder and back now also prohibit me to 
hold gainfull (sic) employment" ; he also reiterated his desire 
for an increased rating.  At a hearing held in May 2007, however, 
the Veteran testified that he was currently working.  At a March 
2009 VA examination, he reported being a full time student.  

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
held that once a claimant: (1) submits evidence of a medical 
disability, (2) makes a claim for the highest possible rating, 
and (3) submits evidence of unemployability, an informal TDIU 
claim is raised under 38 C.F.R. § 3.155(a).  The Board finds that 
the third element in Roberson concerning evidence of 
unemployability is missing.  As a result, the Board finds that a 
TDIU claim is not before it at this time.  

In September 2008, the Board remanded these claims for further 
development.  The claims file reflects that there was compliance 
with the remand except as to the Veteran's spine disability VA 
examination.  Therefore, the appeal must once again be remanded 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

In a December 2003 statement, the Veteran's wife stated that the 
Veteran had applied for Social Security Administration (SSA) 
disability benefits.  At the May 2007 Board hearing, the Veteran 
stated that he had been denied SSA disability benefits three 
times.  In an undated statement, the Veteran said he was 
submitting his SSA disability denial letters.  An October 2005 
SSA decision refers to evidence relevant to both of the Veteran's 
increased rating claims.  

Unfortunately, SSA records have not been requested or fully 
obtained in this case.  Some more recent records in file indicate 
that the Veteran may be filing for SSA disability benefits again, 
but some medical records indicate the filing may be due to a 
nonservice-connected disability.  For example, a February 2009 VA 
record linked seizures to a nonservice-connected brain surgery.  
A February 2009 VA record showed a call from the Veteran's sister 
to a social worker to ask if they should re-file for SSA 
disability because he had a seizure.  However, the October 2005 
SSA disability decision makes clear that relevant records still 
could be included.  The Board finds it necessary to remand the 
claim to obtain these records.  See, Golz v. Shinseki, 590 F3d. 
1317 (2010).  

For the Veteran's increased rating claim for the spine, he was 
given a VA examination in March 2009.  The report shows that the 
examiner stated that deep tendon reflexes revealed the patellar 
reflex "to be absent on the right."  His left patellae was 2+ 
and the right and left ankle jerks were 1+.  He had decreased 
sensation to light touch on one of the anterior thighs, which was 
consistent with an L3-L4 nerve root distribution.  He could not 
perform secondary repetitions due to pain.  A diagnosis of 
intervertebral disc disease was found at L3 and L4.  

In the September 2008 Board remand, it was requested that all 
neurological pathology be described; the Board asked for a 
determination as to whether there is complete or incomplete 
paralysis and, if so, whether it was mild, moderate or severe.  
The March 2009 VA examination report does not explain the 
neurological findings as the remand requested.  Also, the Board 
requested in the September 2008 remand that the examiner address 
intervertebral disc syndrome, which was defined as: a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note (1) (2009).  The examiner diagnosed intervertebral 
disc syndrome, but there was no comment on whether the Veteran 
has been prescribed bed rest by a physician.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to assure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action: 

1.  Request SSA records for the Veteran and 
associate them with the file.  If the records 
are unavailable, a negative reply is 
requested and should be documented in the 
file.  



2.  Schedule the Veteran for new VA 
examination to determine the current severity 
of his service-connected residuals of a 
fracture of the thoracic spine, including any 
orthopedic and especially the neurological 
symptoms.  The claims folder, to include a 
copy of this Remand, must be made available 
to the examiner for review.  

Any special diagnostic studies deemed 
necessary should be performed.  The examiner 
should also describe all symptomatology due 
to the Veteran's service-connected thoracic 
spine disability, to include any neurological 
pathology.  In particular, the examiner 
should determine: (a) whether there is 
any complete or incomplete paralysis of 
any nerve related to his thoracic spine 
disability, and, if so (b) identify the 
nerve and state whether the paralysis is 
mild, moderate, or severe.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the extent of any pain 
and describe the extent of any 
incoordination, weakened movement, and excess 
fatigability on use.  The examiner should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or during 
flare-ups (if the Veteran describes flare-
ups), and, to the extent possible, provide an 
assessment of the functional impairment on 
repeated use or during flare-ups.  The 
existence of any ankylosis of the spine 
should also be identified.  

The examiner should note that normal ranges 
of motion of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 0 to 
30 degrees in extension, 0 to 30 degrees in 
left and right lateral flexion, and 0 to 30 
degrees in left and right rotation.  See 
Schedule for Rating Disabilities Plate V, 
Range of Motion of Cervical and Thoracolumbar 
Spine.  38 C.F.R. § 4.71a (2009).  

The examiner should determine whether 
intervertebral disc syndrome is related to 
the service-connected thoracic spine 
disability, and if so, the duration of any 
related incapacitating episodes of that 
disability.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected thoracic spine disability 
on his ability to work.  The rationale for 
all opinions expressed should also be 
provided.  

3.  Readjudicate the claims in light of the 
additional evidence.  If either claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record is 
returned to the Board for further review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2003).  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

